Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 August, 2021 has been entered. This Office Action fully considers the amendments to the pending application in which claims 7, 9 and 15-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 10 December 2019 have been reviewed and accepted by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16 which recites ‘a second inorganic layer located between the second flexible substrate and the display structure’, Examiner notes that claim 7 upon which claim 16 indirectly depends also recites ‘a second inorganic layer’ and so it is unclear if Applicant intends to refer to the ‘a second inorganic layer’ of claim 1 or perhaps a ‘new’ second inorganic layer.
Claim 17 depends upon claim 16 and is likewise defective.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Regarding claim 16, it appears to Examiner that claim 16 describes a (the?) second inorganic layer located between the second flexible substrate layer and the display structure, however, claim 15 describes a display structure on the flexible display which itself comprises a second inorganic layer located on the second flexible substrate and the display structure is located on the second flexible substrate layer distal from the first inorganic layer.  Examiner is unable to discern a structural distinction between claim 16 and claim 15.
Claim 17 depends upon claim 16 and is likewise defective.
Allowable Subject Matter
Claims 7, 9, 15 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 7, Examiner opines that U.S. 2014/0323006 (Song) is the most pertinent prior art.  At annotated Figures 1-2 and [0027], Song discloses a flexible substrate, comprising: a first flexible substrate layer, 21, a first inorganic layer, 22, a second flexible substrate layer, 24, and a second inorganic layer, 25, that are sequentially stacked, as shown, wherein an orthographic projection of the second flexible substrate layer on the first flexible substrate layer is located within the first flexible substrate layer, as shown, the first inorganic layer, 22, coats the first flexible substrate layer, 21 as shown, and the second inorganic layer coats, 25, the second flexible substrate layer, 24, and the first flexible substrate layer, 21 as shown; wherein the first and second flexible substrate only a stack of the first inorganic layer and the second inorganic layer remains at the boundary position. 

    PNG
    media_image1.png
    649
    560
    media_image1.png
    Greyscale
Claims 9, 15 and 18-20 depend directly or indirectly on claim 7 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893